      Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 1 of 6 PageID #:2801




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 WHAM-O HOLDING, LTD. and INTERSPORT
 CORP. d/b/a WHAM-O,
                                                                 Case No.: 1:21-cv-01641
          Plaintiffs,
                                                                 Judge Franklin U. Valderrama
 v.
                                                                 Magistrate Judge Sheila M. Finnegan
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

            MOTION TO REQUIRE COMPLIANCE WITH LOCAL RULE 83.15

        Defendant No. 160 Ovnshery (“Ovnshery” or “Defendant”), appears to be filing documents

pro se in the Northern District of Illinois with the assistance of an attorney. The email address

provided in Defendant’s pro se appearance form [70] (a true and correct copy of which is attached

hereto as Exhibit 1) provides that the name of the pro se individual is Huang Tao, with an email

address of legal.barnes@gmail.com, and a physical address of 1881 Baoan Nan Road, Luohu

District, Shenzhen, China, 518001. A search of the address provided in [70] reveals that

Defendant’s address is the Grand Hyatt hotel in Shenzen:
   Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 2 of 6 PageID #:2802




       Defendant’s filed appearance form indicates that Defendant has not provided accurate

contact information for the individual or company who operates the Defendant’s Amazon store.

This raises the question of whether the filer of Defendant’s motion and appearance form are, in

fact, Defendant. According to Defendant’s Amazon page, Defendant’s address is as follows:




       Google translate provides that this address is: Room 724, Heshun Apartment, Building 7,

Shandong District, Laiwu Village, Dalang Commercial Center, Dalang Street, Shenzhen City,

                                              2
    Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 3 of 6 PageID #:2803




Longhua District, Guangdong Province, 518110, China. This is clearly not the same address that

was provided in Exhibit 1.

       In addition, legal.barnes@gmail.com is the same ECF email address used by many alleged

pro se defendants that have appeared before this Court. For example, this email was used by the

defendant named Louai Saleh Taan that operates the Amazon.com store Oxygen Ocean in Benefit

Cosmetics LLC v. The Partnerships, et al., Case No. 20-cv-2552 (N.D. Ill. Feb 5, 2021) (ECF No.

[59]). A true and correct copy of the pro se appearance form filed in Case No. 20-cv-2552 is

attached hereto as Exhibit 2. Oxygen Ocean’s pro se appearance form lists Louai Saleh Taan as

the pro se individual. One of the email addresses on the pro se appearance form for this individual

is legal.barnes@gmail.com, and the appearance form also lists an incomplete physical address of

“Amman, Jordan.” Id.

       Defendant Zhang Hehe in H-D U.S.A, LLC v. The Partnerships, et al., Case No. 21-cv-

03294 (N.D. Ill. Aug. 3, 2021) (ECF No. [40]) again lists legal.barnes@gmail.com as the pro se

filer’s email address found on the pro se appearance form. A true and correct copy of the pro se

appearance form filed in Case No. 20-cv-3294 is attached hereto as Exhibit 3.

       “A pro se litigant cannot employ the service of a non-attorney to prepare court pleadings,

as this constitutes unlicensed practice of law and is punishable as contempt of court in Illinois.”

Gajewski v. Ocwen Loan Servicing, LLC, No. 14-cv-9230 (N.D. Ill. June 25, 2015) (citing Thigpen

v. Banas, No. 08 C 4820 (N.D. Ill. Feb. 11, 2010)). A pro se litigant also cannot employ an

undisclosed attorney to prepare court filings because it “raises serious issues of professional

misconduct and violates Rule 11, which requires attorneys to sign documents submitted to the

court and personally represent that there are grounds to support the pleadings.” Id. (citing

Chriswell v. Big Score Entm't, LLC, No. 11 C 00861 (N.D. Ill. Jan. 28, 2013)).




                                                3
    Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 4 of 6 PageID #:2804




       Local Rule 83.15 requires all nonresident attorneys to designate as local counsel "a member

of the bar of this Court having an office within this District." N.D. Ill. Local R. 83.15(a). Once

designated, local counsel must file an appearance in the case and accept service of notices,

pleadings, and other documents on behalf of the nonresident attorney. N.D. Ill. Local R. 83.15(a)

and (c). If a nonresident attorney fails to designate local counsel within thirty days of filing

documents with the court, "the documents filed by the attorney may be stricken by the court." N.D.

Ill. Local R. 83.15(b).

       In light of these circumstances, Defendant’s filings should be stricken. Other ghost-writing

filers have previously filed several motions without a proper appearance in multiple cases. These

filings have been repeatedly stricken as constituting the unauthorized practice of law. See Wham-

O Holding, Ltd., et al. v. The Partnerships and Unincorporated Associations Identified on

Schedule A, 20-cv-3761 (N.D. Ill. Oct. 16, 2020) (Shah, J.), (granting Plaintiffs’ motion to strike

because the document filed was “not a proper pleading filed by an attorney or record for a party”);

see also CamelBak Products, LLC v. The Partnerships and Unincorporated Associations

Identified on Schedule "A", 20-cv-1542 (N.D. Ill. Aug. 31, 2020) (Guzman, J.) (striking and

terminating defendant’s motion because the document was filed by an individual “who has not

entered an appearance and is neither a member of the general bar of this court nor has sought

admittance pro hac vice, as required by Local Rule 83.12”). Additionally, other Courts have

ordered pro se defendants to file affidavits “establishing [their] corporate structure (i.e. LLC,

partnership, sole proprietorship). The affidavit should include supporting documentation

evidencing the identified structure.” Pink Floyd (1987) Limited v. The Partnerships, et al., 21-cv-

03039 (N.D. Ill. Aug. 4, 2021). A true and correct copy of this minute entry order is attached hereto

as Exhibit 4.




                                                 4
   Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 5 of 6 PageID #:2805




      For the foregoing reasons, Plaintiff respectfully requests that this Court:

              (1) enter an order striking Defendant No. 160 Ovnshery’s filings [70], [71], and

      [72] for failure to comply with the Northern District of Illinois local rules; or in the

      alternative:

              (2) order the Defendant, by and through its alleged counsel to comply with Local

      Rule 83.15 by properly identifying the person who is drafting the documents that were filed

      into this case, such as by requiring the filer to produce a government-issued identification

      card; and

              (3) require Defendant to file an affidavit establishing its corporate structure with

      supporting documentation.

DATED: August 23, 2021                              Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 W Jackson BLVD, Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFFS




                                                5
    Case: 1:21-cv-01641 Document #: 78 Filed: 08/23/21 Page 6 of 6 PageID #:2806




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on August 23, 2021 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt




                                                6
